Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 1 of 32




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. ______________________


  UBS FINANCIAL SERVICES INC.,

                 Plaintiff,
  v.

  SEAN FETTERMAN,
  ADAM FETTERMAN,
  DAVID RAPHAN,
  BRANDON FETTERMAN,
  LETICIA BUCKLEY, and
  DEBORAH UMPHREY

                 Defendants.

  __________________________________/


                              COMPLAINT FOR INJUNCTIVE RELIEF

         Plaintiff UBS Financial Services Inc. (“UBS”) as for its Complaint against Defendants

  Sean Fetterman, Adam Fetterman, David Raphan, Brandon P. Fetterman, Leticia Buckley, and

  Deborah Umphrey (collectively “Defendants”), hereby alleges as follows:

                                  PRELIMINARY STATEMENT

         1.      Prior to their sudden resignation en masse from UBS last Friday, December 4,

  2020, Defendants comprised a high-profile team of UBS financial advisors in the firm’s Boca

  Raton, Florida office that collectively managed approximately $1.79 billion in client assets

  generating over $14 million in annual revenue to UBS (the “Fetterman Team”). Defendant Sean

  Fetterman (“Sean”) was the marquee leader of the Fetterman Team who alone was responsible

  for over $9 million in annual revenue to the firm.
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 2 of 32




          2.    In 2018, UBS invited Sean to participate in a highly selective program for its top

  financial advisors, the Aspiring Legacy Financial Advisor (“ALFA”) Premier Plus program,

  which allows select financial advisors to transition their client relationships to other UBS

  advisors in exchange for lucrative monetary payments over time.

          3.    On July 23, 2018, Sean signed an ALFA Premier Plus Commitment Agreement

  pursuant to which he agreed to enter and complete the firm’s ALFA Program at date certain in

  the future. In exchange for that commitment, UBS agreed to make an immediate payment to

  Sean of $7,051,695 in the form of a loan, plus annual cash transition payments equal to the

  annual installment payments due under the loan, plus interest (the “ALFA Premier Payment”).

          4.    The ALFA Premier Payment was also subject to Sean’s express agreement to

  certain post-employment restrictive covenants, including a non-competition covenant and a one

  year non-solicitation of UBS clients. Sean knowingly and willingly entered into this lucrative

  arrangement and executed formal written agreements, which he had reviewed by his personal

  counsel and which he understood committed him to transferring his client relationships to other

  UBS financial advisors and prohibited him from soliciting UBS clients in the event that his

  employment terminated.

     5.         Less than two and one-half years later, Sean decided to resign his employment

  and renege on his contractual commitments in favor of an even better deal offered by Morgan

  Stanley. Upon information and belief, his eye-popping transition deal with Morgan Stanley will

  ultimately pay him more than $25 million. He took with him five colleagues, all of whom

  resigned simultaneously on December 4, using identical resignation notices that referred UBS to

  an attorney they had already engaged. Remarkably, Sean’s resignation occurred just days after




                                                2
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 3 of 32




  UBS had just completed a bespoke renovation and build-out of his team’s office suite that cost

  the firm in excess of $100,000.

         6.       In the weeks leading up to their resignation, moreover, Defendants printed

  thousands of pages of documents containing highly confidential UBS client information,

  containing among other things, individual client contact information, account numbers, holdings,

  account activity, cost basis and tax-related information as well as proprietary fee and interest rate

  information. The timing and volume of printing, coupled with the nature of the documents

  printed, strongly suggest they were printed and unlawfully taken by Defendants to be used for

  the purpose of pirating UBS client accounts and seamlessly replicating key UBS account features

  and offerings at Morgan Stanley, rather than for any legitimate UBS business purpose. UBS has

  been unable to locate the documents in the Boca Raton branch.

         7.      Five of the six departing Defendants had signed agreements containing non-

  solicitation covenants. And, all six departing Defendants signed agreements containing

  confidentiality covenants. But that did not stop them from soliciting UBS clients and unfairly

  competing with UBS armed with the thousands of pages of confidential information they

  misappropriated from UBS in the lead up to their resignations.

         8.      Instead, they immediately and impermissibly started soliciting UBS’s clients in a

  malicious effort to seize some or all of the $1.79 billion in managed assets UBS helped them

  develop over a twelve year period. By close of business on Monday December 7, UBS had

  received electronic instructions to transfer over $250 million in client assets held by Fetterman

  Team clients at UBS to Morgan Stanley. Client assets continue to flow out of UBS to Morgan

  Stanley on an ongoing basis every day.




                                                   3
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 4 of 32




           9.       By their actions, each Defendant has breached his or her contractual obligations

  and fiduciary duties.

           10.      By those same actions, each Defendant has engaged in tortious and malicious

  conduct.

           11.      UBS brings this action to enforce Defendants’ contractual promises, protect its

  customers, goodwill, and confidential information, and prevent irreparable injury to its business.1

           12.      Defendants’ blatant and unabated disregard for their contractual obligations and

  fiduciary duties have caused and are continuing to cause irreparable harm to UBS such that

  immediate injunctive relief is necessary and warranted.

                                                      PARTIES

           13.      UBS is a Delaware corporation with its principal place of business in the State of

  New York. UBS is a securities broker-dealer and commodities futures commission merchant

  throughout the United States and a FINRA member firm.

           14.      Until recently, Defendants were UBS employees.

           15.      Sean began his employment with UBS on May 19, 2008, and worked as a

  financial advisor in the Boca Raton office until he resigned from his employment on December

  4, 2020.

           16.      Adam Fetterman (“Adam”) began his employment with UBS on May 19, 2008,

  and worked as a financial advisor in the Boca Raton office until he resigned from his

  employment on December 4, 2020.




  1 As required by securities industry rules, UBS is simultaneously filing an arbitration claim for permanent injunctive
  relief and damages against Defendants at FINRA Dispute Resolution.


                                                            4
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 5 of 32




          17.    David Raphan (“Raphan”) began his employment with UBS on May 19, 2008,

  and worked as a financial advisor in the Boca Raton office until he resigned from his

  employment on December 4, 2020.

          18.    Brandon Fetterman (“Brandon”) began his employment with UBS May 2017, and

  worked as a financial advisor in the Boca Raton office until he resigned from his employment on

  December 4, 2020.

          19.    Leticia Buckley (“Buckley”) was team administrator for the Fetterman &

  Fetterman Wealth Management Group in UBS’s Boca Raton office. She began her employment

  with UBS in 2000, and held a variety of roles before she resigned from her employment on

  December 4, 2020.

          20.    Deborah Umphrey (“Umphrey”) was employed by UBS as a client service

  associate for the Fetterman & Fetterman Wealth Management Group in the Boca Raton office.

  She began her employment with UBS in 2005 and resigned her employment on December 4,

  2020.

          21.    Each Defendant resides in Florida.

                                   JURISDICTION AND VENUE

          22.    The Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1332

  because there is diversity of citizenship between the parties and the amount in controversy

  exceeds $75,000, exclusive of interests and costs.

          23.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because each

  Defendant resides in this judicial district, and because a substantial part of the events giving rise

  to UBS’s claims occurred in this judicial district.

          24.    The merits of this dispute are subject to mandatory arbitration before the Financial

  Industry Regulatory Authority (“FINRA”). However, under Rule 13804 of the FINRA Code of


                                                    5
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 6 of 32




  Arbitration Procedure, UBS is exercising its right to seek preliminary injunctive relief in this

  Court. In compliance with the FINRA Code, UBS has simultaneously filed a Statement of Claim

  with FINRA against Defendants and their new employer, Morgan Stanley.

                         DEFENDANTS’ FORMER UBS EMPLOYMENT

          25.     The Defendants’ worked together as a financial advisor team, known as the

  Fetterman & Fetterman Wealth Management Group.

          26.     Defendants were a highly successful team at UBS. At the time of their

  resignation, Defendants were responsible for managing $1.79 billion in assets for UBS clients.

  Defendants generated approximately $14.3 million in revenue for UBS in the twelve months

  prior to their resignation.

  Sean Fetterman’s Former UBS Employment and Agreements

          27.     Sean worked as a financial advisor in the Boca Raton office. UBS business

  records reflect that Sean began his employment with UBS on May 19, 2008.

          28.     Sean was a highly successful and productive financial advisor at UBS. At the time

  of his resignation, he was credited with managing approximately $1.25 billion in assets for UBS

  clients and had generated just over $9.5 million in revenue in the preceding twelve months.

          29.     Due to his success at UBS (among other factors), Sean was invited to participate

  in a highly selective program at UBS known as Premier Plus for the Aspiring Legacy Financial

  Advisor (“ALFA”) Program.

          30.     The standard ALFA program offers eligible UBS financial advisors who plan on

  leaving the industry the opportunity to transition their client relationships to other UBS financial

  advisors. Under ALFA, the so-called “Legacy FA” transitions accounts to “Receiving FAs” and

  then receives monthly payments for a five-year transition period.




                                                   6
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 7 of 32




         31.     ALFA Premier Plus is prelude to the ALFA program that is made available to

  certain select UBS financial advisors. Under ALFA Premier Plus, the financial advisor enters

  into a written commitment to enter and complete the ALFA program. In exchange for this

  written commitment, the ALFA Premier Plus financial advisor receives an upfront payment in

  the form of a loan, plus annual cash transition payments equal to the annual installment payments

  due under the loan, plus interest.

         32.     In 2018, Sean accepted UBS’s invitation to participate in ALFA Premier Plus. On

  July 23, 2018, he signed a Premier Plus Commitment Agreement under which he agreed he

  would enter into the ALFA program in July 2028.

         33.     In exchange for executing the Premier Plus Commitment Agreement, Sean

  received a loan from UBS in August 2018 in the amount of $7,051,695 and signed a promissory

  note promising to repay that amount in annual installments over a period of 13 years.

         34.     Sean was also eligible to receive annual cash transition payments equal to the

  annual installment payments due under the loan, plus interest, and thus entered into a Premier

  Plus Transition Payment Award Agreement, dated July 1, 2018. The Premier Plus Transition

  Payment Award Agreement specified that he would be entitled to receive annual cash transition

  payments in the total amount of more than $7 million.

         35.     The Premier Plus Transition Payment Award Agreement also contained non-

  competition, non-solicitation and confidentiality provisions. Specifically, the Premier Plus

  Transition Award Agreement provides as follows at Paragraph 14:

                 14.B. Non-Solicitation: Employee … agrees that during the
                 Restricted Period Employee will not directly or indirectly solicit or
                 interfere with … any of the clients or client relationships of any
                 UBS Group entity that Employee either performed work for,
                 supervised or actively solicited work from during the 12 months
                 prior to the date on which Employee’s employment terminates or



                                                  7
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 8 of 32




                 whose name became known to Employee during Employee’s
                 employment. Employee’s agreement ‘not to solicit’ includes but is
                 not limited to Employee’s agreement not to initiate, whether
                 directly or indirectly, any contact or communication of any kind
                 whatsoever, for the purpose of inviting, encouraging or requesting
                 a client or that may have the effect of inviting, encouraging or
                 requesting a client to transfer any account from the UBS Group to
                 Employee or any other entity or person; to open a new account
                 with Employee or any other entity or person; or to discontinue the
                 client’s business relationship with the UBS Group.

                 14.C (i) “Restricted Period” means the period during which
                 employee is employed by UBSFS until one year from the last to
                 occur of the following: (i) the date on which Employee’s
                 employment terminates with UBSFS for any reason whatsoever
                 and (ii) the scheduled Inactive Phase End Date as defined in
                 Employee’s Premier Plus Commitment Agreement.

  See Exhibit A (Premier Plus Transition Payment Award Agreement).

         36.     The Premier Plus Transition Payment Award Agreement also prohibits Sean from

  using, disclosing or taking UBS confidential information, including “client lists and contact

  information,” except in connection with his duties as a UBS employee.

         37.     The Premier Plus Transition Payment Award Agreement has a New York choice

  of law provision.

         38.     Sean also signed numerous other agreements with UBS in which he agreed not to

  solicit UBS clients upon his termination from UBS and to preserve the confidentiality of UBS

  client information.

  Adam Fetterman’s Former UBS Employment and Agreements

         39.     Adam began his employment with UBS on May 19, 2008, and worked as a

  financial advisor in the Boca Raton office.

         40.     During the course of Adam’s UBS employment, he executed multiple agreements

  concerning the non-solicitation of UBS clients and the confidentiality of UBS client information,




                                                 8
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 9 of 32




  including a Deferred Cash Award Agreement he signed on February 21, 2017, which provides in

  pertinent part:

                    7. Non-Solicitation Of Clients: Subject to applicable law and
                    Paragraph 8 of this Agreement, in the event Employee’s
                    employment with [UBS] is terminated for any reason whatsoever,
                    whether voluntarily or involuntarily, Employee agrees, for a period
                    of one year from the date of termination or until such time that all
                    amounts owed by the Employee to [UBS] and all related entities
                    have been fully repaid, whichever is earlier, to not solicit, directly
                    or indirectly, any of the clients who maintain accounts at [UBS]
                    (“Clients of [UBS]”) whom Employee serviced during his/her
                    employment at [UBS] or other Clients of [UBS] whose names
                    became known to Employee while in the employ of [UBS].

                    “Solicit” as set forth in this paragraph means that the Employee
                    will not initiate, whether directly or indirectly, any contact or
                    communication of any kind whatsoever, for the purpose of
                    inviting, encouraging or requesting a client or that may have the
                    effect of inviting, encouraging or requesting a client:

                    (a) to transfer his/her [UBS] account(s) to the Employee or his/her
                    new employer; or
                    (b) to open a new account with Employee or his/her new employer;
                    or
                    (c) to otherwise discontinue his/her existing business relationship
                    with [UBS].

                    8. Confidentiality Of Client Information: All information
                    concerning Clients of [UBS], former clients of [UBS] and
                    prospective clients of [UBS] must be treated as confidential and
                    must not be disclosed to anyone outside [UBS] unless the
                    disclosure is expressly authorized by the client, required by law,
                    rule, regulation or legal process. Employee further expressly agrees
                    that, in the event Employee’s employment is terminated for any
                    reason whatsoever, whether voluntarily or involuntarily, Employee
                    may not take any records or information referring or relating to
                    Clients of [UBS], former clients of [UBS] and prospective clients
                    of [UBS], whether originals or copies, in hard copy or
                    computerized form.

  See Exhibit B (February 21, 2017 Deferred Cash Award Agreement).




                                                      9
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 10 of 32




          41.     The February 21, 2017 Deferred Cash Award Agreement has a New Jersey choice

   of law provision.

   David Raphan’s Former UBS Employment and Agreements

          42.     Raphan began his employment with UBS on May 19, 2008, and worked as a

   financial advisor in the Boca Raton office.

          43.     During the course of Raphan’s UBS employment, he executed multiple

   agreements concerning the non-solicitation of UBS clients and the confidentiality of UBS client

   information, including an Agreement for New Financial Advisors in the Development Program

   (“NFA Agreement”) he signed on June 4, 2008, which provided in pertinent part:

                  2. Non-Solicitation Covenants

                  2.1 In the event of Employee’s termination from [UBS] for any
                  reason whatsoever, whether voluntary or involuntary, Employee
                  agrees that he/she:

                  (i)    Will not solicit, directly or indirectly, for a period of six
                  months from the date of termination of Employee’s employment,
                  any of the clients who maintain accounts at [UBS] (“Clients of
                  [UBS]”) whom Employee serviced during his or her employment
                  at [UBS] or other Clients of [UBS] whose names became known to
                  Employee while in the employ of [UBS]; and,

                  (ii)    For a period of six months following termination of
                  employment for any reason, Employee will not, directly or
                  indirectly, recruit or solicit any employee of [UBS] for
                  employment with, or as a consultant or to provide services of any
                  kind to, any other organization which engages in any line of
                  business in which [UBS] or any of its affiliates is engaged; and

                  (iii) Will return any and all original, copied and computerized
                  Restricted Information or Company Records, in whatever form
                  they may exist.

                  2.2 “Solicit” as used in paragraph 2.1(a) means that the Employee
                  will not initiate, whether directly or indirectly, any contact or
                  communication, of any kind whatsoever, for the purpose of




                                                  10
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 11 of 32




                 inviting, encouraging or requesting a client, or that may have the
                 effect of inviting, encouraging or requesting a client:

                 (a)     To transfer his or her [UBS] account(s) to the Employee or
                 his or her new employer; or

                 (b)   To open a new account with Employee or his or her new
                 employer; or

                 (c)    To otherwise discontinue its existing business relationship
                 with [UBS].

                       Without limiting the generality of the foregoing, [UBS] and
                 Employee specifically and further agree that the term “solicit” as
                 used in Paragraph 2.1(i) includes any mailing or other
                 communication that is sent directly to one or more of the Clients of
                 [UBS] whom Employee serviced during his or her employment at
                 [UBS] or other Clients of [UBS] whose names became known to
                 Employee while in the employment of [UBS].

   See Exhibit C (NFA Agreement).

          44.    In the NFA Agreement, Raphan further agreed to maintain the confidentiality of

   UBS’s client information and acknowledged that he would not be permitted to retain, disclose, or

   utilize any of UBS’s confidential client information or other proprietary information after the

   termination of his employment.

          45.    The NFA Agreement has a New Jersey choice of law provision.

   Brandon Fetterman’s Former UBS Employment and Agreements

          46.    Brandon began his employment with UBS in May 2017. He held several different

   positions with the company and ultimately became a financial advisor in the Boca Raton office.

          47.    During the course of Brandon’s UBS employment, he executed multiple

   agreements concerning the non-solicitation of UBS clients and the confidentiality of UBS client

   information, including an agreement he signed on June 27, 2019 regarding his employment in the

   UBS Wealth Manager Development Program, which provided in relevant part:

                 Non-Solicitation


                                                 11
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 12 of 32




              You agree that during your employment, and for a period of twelve
              months from the termination date of your employment for
              whatever reason, you may not directly or indirectly for yourself or
              for any third party solicit, influence, induce, recruit or cause any
              employee of any UBS Group entity with whom you worked or
              supervised to terminate his or her employment with the UBS
              Group for the purpose of joining, associating or becoming
              employed with any business wherever located, with which or of
              which you are or anticipate becoming an employee, owner, partner,
              investor, member, agent, director, consultant, independent
              contractor or otherwise associated in any way whatsoever. As a
              condition of the UBS Group providing you with access to
              Confidential Information and the benefits of the Program,
              including but not limited to Program training, you further agree
              that during your employment, and for a period of twelve months
              from the termination date of your employment for whatever
              reason, you will not directly or indirectly solicit any of the clients
              or client relationships of any UBS Group entity that you either
              performed work for, supervised or actively solicited work from
              during the twelve months prior to the termination of your
              employment or whose name became known to you during your
              employment. "Solicit" as set forth in this Paragraph means that the
              you will not initiate, whether directly or indirectly, any contact or
              communication of any kind whatsoever, for the purpose of
              inviting, encouraging or requesting a client or that may have the
              effect of inviting, encouraging or requesting a client to transfer any
              account from the UBS Group to you or your new employer, to
              open a new account with you or your new employer, or to
              discontinue its business relationship with the UBS Group.

              ***

              Protection of Confidential Information

              You may not directly or indirectly use, maintain, take or disclose
              any Confidential Information, except (i) in the course of carrying
              out your duties for the Firm during your employment, or (ii) as
              otherwise required by law or governmental agency with
              jurisdiction, or (iii) as otherwise permitted by this letter.
              "Confidential Information" as used herein includes but is not
              limited to any nonpublic information concerning UBS Group, its
              financial data, strategic business plans, products and product
              development, services, client relationships and prospective client
              relationships, client lists and contact information, client
              information (including but not limited to clients' past and present



                                               12
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 13 of 32




                  financial conditions, investment practices, preferences, activities,
                  objectives and plans and other client data you obtain while in the
                  Firm's employ), marketing plans, and any other trade secrets or
                  confidential or proprietary information. You further expressly
                  agree that, in the event your employment terminates, your use of
                  Confidential Information, including but not limited to any
                  information referring or relating to clients of UBS, former clients
                  of UBS and prospective clients of UBS, must immediately cease
                  and that you must immediately return, destroy or delete, any
                  Confidential Information whether in hard copy or computerized
                  form, including in any electronic device you own.

   See Exhibit D (June 27, 2019 UBS Wealth Manager Development Program agreement).

          48.     The June 27, 2019 UBS Wealth Manager Development Program agreement has a

   New York choice of law provision.

   Leticia Buckley’s Former UBS Employment and Agreements

          49.     Buckley was employed by UBS as a team administrator for the Fetterman &

   Fetterman Wealth Management Group in the Boca Raton office. She began her employment with

   UBS in 2000, and held a variety of different roles until her resignation.

          50.     During the course of Buckley’s UBS employment, she executed multiple

   agreements concerning the non-solicitation of UBS clients and the confidentiality of UBS client

   information, including a transfer agreement she signed on January 17, 2019, which provided:

                  You further agree that during your employment, and for a period of
                  twelve months from the termination date of your employment for
                  whatever reason, you will not directly or indirectly solicit any of
                  the clients or client relationships of any UBS Group entity that you
                  either performed work for, supervised or actively solicited work
                  from during the twelve months prior to the termination of your
                  employment or whose name became known to you during your
                  employment. Your agreement ‘not to solicit’ includes but is not
                  limited to your agreement not to ask such UBS Group clients to
                  transfer any account from the UBS Group to you or your new
                  employer; to open a new account with you or your new employer;
                  or to discontinue its business relationship with the UBS Group.

   See Exhibit E (January 17, 2019 transfer agreement).



                                                   13
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 14 of 32




          51.     The January 17, 2019 transfer agreement has a New Jersey choice of law

   provision.

   Deborah Umphrey’s Former UBS Employment and Agreements

          52.     Umphrey was employed by UBS as a client service associate for the Fetterman &

   Fetterman Wealth Management Group in the Boca Raton office. She began her employment with

   UBS in 2005.

          53.     During the course of Umphrey’s UBS employment, she repeatedly agreed that she

   would use UBS’s confidential information, including information regarding UBS clients, only in

   connection with her UBS duties and that her use of such information would cease upon the

   termination of her employment. One such agreement she executed was the Agreement Relating

   to Intellectual Property and Confidential Information she signed on December 19, 2005, which

   provided as follows:

                  4. UBS Financial Services Inc.’s Confidential Information: During
                  the period of my employment and subsequent thereto, I will keep
                  in confidence and will not, except as required in the conduct or
                  UBS Financial Services Inc.'s business or as authorized in writing
                  by UBS Financial Services Inc.'s intellectual property counsel,
                  publish, disclose or use. or authorize anyone to publish, disclose,
                  or use, any non-public information I may in any way acquire,
                  learn, develop, or create by reason of my employment by UBS
                  Financial Services Inc., which gives UBS Financial Services Inc.
                  an opportunity to obtain an advantage over competitors who do not
                  know or use it. This includes, for example, customer lists,
                  marketing plans, financial data, business data, computer software,
                  etc. ("Confidential Information") unless the specific item of UBS
                  Financial Services Inc.'s Confidential Information: (a) was known
                  to me prior to its receipt as evidenced by written records, (b) is
                  now in, or hereafter (through no breach of this agreement)
                  becomes general public knowledge, or (c) prior to my disclosure,
                  dissemination or use, was lawfully acquired by mc without any
                  obligation to retain the information in confidence.




                                                  14
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 15 of 32




   See Exhibit F (December 19, 2005 Agreement Relating to Intellectual Property and Confidential

   Information).

          54.      The December 19, 2005 Agreement Relating to Intellectual Property and

   Confidential Information has a New York choice of law provision.

   UBS Policies Regarding Confidentiality of Information

          55.      As UBS financial advisors and supporting staff members, Defendants had access

   to confidential UBS information relating to, among other things, client names and contact

   information, client investment information and account performance reporting, client financial

   data, and client estate planning information, to name a few.

          56.      Throughout their UBS employment, Defendants repeatedly acknowledged the

   confidentiality of information concerning UBS’s clients. Each advisor was provided, and was

   required to read and comply with all firm policies and procedures, including UBS’s Code of

   Conduct and Investment Advisor Code of Ethics (“the Code of Conduct”).

          57.      A financial advisor’s agreement to comply with UBS’s policies and procedures,

   including the Code of Conduct and other policies designed to ensure the confidentiality and

   security of UBS’s confidential client and business information, is a condition of his or her

   continued employment with UBS. The Code of Conduct section entitled “Privacy/Confidential

   Client, Employee and Firm Information” states, in relevant part, as follows:

                   A.     Introduction

                   It is essential for all employees to maintain and preserve the
                   confidentiality of the Firm’s and its clients’ information. This
                   obligation continues even after an employee leaves the Firm. The
                   policies and procedures set forth below set a minimum standard;
                   your business unit or position may require additional, and in some
                   instances more restrictive, procedures.

                   Firm or client information generally may only be used for the
                   specific purpose for which it was created or obtained; any other


                                                   15
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 16 of 32




                use without the permission of the source may be a misuse. Your
                ability to share Firm or client information within and outside the
                Firm is governed by both Firm and departmental policies and
                procedures, and by Federal and State regulations. Generally, you
                may only disclose such information with the Firm to employees
                who have a need to know it to carry out the Firm’s business and
                sharing with affiliates or unaffiliated third parties is strictly limited.
                Under no circumstances may you disclose Firm or client
                information to anyone should it appear likely he or she would
                misuse the information.

                Confidential information may be contained in Firm documents,
                computer programs, databases, client lists, trading strategies and
                analytic models. You should assume that all nonpublic or
                unpublished information is confidential.

                Upon the termination of your [UBS] employment, you may not
                retain or take with you any Firm property or assets, including any
                writings, files, documents or other records that contain client
                information, including information maintained electronically, such
                as disks, e-mail, computer databases, video, microfiche and tape
                recordings, or any other Firm confidential information.

                Each Firm employee acknowledges that if he or she violates any
                aspect of this section, the Firm will suffer immediate and
                irreparable harm for which monetary damages would provide only
                partial inadequate relief. Each Firm employee agrees that he or she
                may be subject to an injunction or other equitable remedy in the
                event that he or she violates the provisions of the UBS Financial
                Services Inc. Code of Conduct pertaining to confidential Firm and
                client information.

                B.      Client Information and Privacy

                Our clients, both individual and institutional, entrust us not only
                with their financial assets but also with confidential information. It
                is essential that the Firm’s clients know that personal information
                they entrust to us will be handled with integrity and discretion.
                Accordingly, all information concerning Firm clients, former
                clients and prospective clients must be treated as confidential and
                must not be disclosed to anyone outside the Firm unless the
                disclosure is expressly authorized by the client; required by law,
                rule, regulation or legal process; or specifically allowed by the
                Firm’s privacy policies.

   See Exhibit G (UBS’s Code of Conduct).




                                                   16
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 17 of 32




          58.     In addition, Defendants were required to annually certify to UBS that they fully

   complied with and adhered to firm policies, including those contained in the Firm’s Code of

   Conduct and Business Ethics and all other applicable firm policy manuals, Compliance Bulletins,

   Guidelines, and Directives; as well as the laws, rules, and regulations that govern or are

   otherwise applicable to the financial services industry.

   Further Efforts Taken by UBS to Safeguard the Confidentiality of UBS Records and Client
   Information

          59.     Each UBS financial advisor’s access to information concerning UBS clients is

   limited to those clients whose accounts are serviced by that financial advisor. In order to gain

   access to client information through UBS’s computer system, each financial advisor must use his

   or her confidential password. The system is designed so that one financial advisor cannot gain

   access to information concerning clients serviced by other financial advisors without having

   access to their computer password (unless special clearance has been given, and the necessary

   arrangements are made).

          60.     UBS management personally reviews outgoing correspondence from the

   employees in the office in order to determine (among other things) that no confidential or

   proprietary information is improperly disclosed outside of UBS.

          61.     UBS’s customer base is the lifeblood of its business. UBS spends millions of

   dollars each year on national and local advertising. UBS also spends millions of dollars more

   each year for: (a) sales support staff; (b) clearing services, operations personnel, systems, and

   support; (c) management and compliance supervision; (d) salaries; (e) annual registration fees;

   (f) computer services and equipment, phone systems, and mail handling facilities; (g) securities

   research and the publication of literature concerning securities and investments; (h) investment

   seminars and promotional events; (i) subscriptions to trade, professional and news publications;



                                                   17
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 18 of 32




   and (j) the retention of experts in tax, employee, and health benefits, insurance, real estate,

   underwriting, and numerous other sub-specialties.       UBS incurs these many and substantial

   expenditures for the specific purpose of attracting and maintaining a loyal client base, and in

   order to establish and maintain customer goodwill.

   Defendants Print Thousands of Pages of Confidential Information Prior to Resigning

          62.     In the lead up to their coordinated resignations, Defendants printed thousands of

   pages of documents containing UBS’s confidential information.

          63.     For example, Buckley printed, in mid-August 2020, a 139-page client list with

   client names, addresses, and phone numbers.

          64.     There was no business reason to print the client list. The information in the list is

   accessible in a proprietary database to which that all Defendants had regular access, and a simple

   database query is far easier than flipping through 139 physical pages to locate a client.

          65.     In early November, Brandon directed a member of his administrative team who

   was working remotely to generate and print a client label list on a printer in the Boca Raton

   office, where Brandon was regularly working. Brandon told her that he needed her to print a

   label list so Defendants could send holiday gifts to clients from UBS.

          66.     The list was 38 pages long and contained the names, addresses and phone

   numbers for approximately 1,000 team clients and prospects.

          67.     The administrative team member who received Brandon’s request reported that it

   was odd to receive a request for holiday list so far in advance of the holidays, but she complied

   with the request nevertheless.

          68.     As of their resignations Defendants had actually sent out holiday gifts only to a

   very small handful of the large list that the administrative team member had compiled for them.




                                                   18
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 19 of 32




          69.     Between November 17, 2020 and December 4, 2020, the day they resigned en

   masse, Defendants printed 130 individual “client windows” screens, which include detailed and

   highly-sensitive client information such as contact information, UBS account numbers, account

   values, client investment objectives and risk tolerances and a snapshot of the client’s UBS

   account, including individual holdings, investment activity, gain/loss information and cost basis

   information

          70.     There was no discernible business reason to print 130 separate client windows in the

   days leading up to their resignation, particularly since Defendants had convenient electronic access to

   these windows on the UBS systems.

          71.     In the months and days before their abrupt departure, Defendants also printed

   spreadsheets numerous other spreadsheets and reports containing client information, prospect

   information and UBS account fee and billing information.

          72.     For example, on December 1, 2020, two days before resigning, Buckley printed a

   number of documents, including separate reports containing detailed information on: (i)

   individual client securities-backed loans/credit lines containing client account numbers, credit

   balances and interest rates; and (ii) UBS advisory (fee-based) accounts containing individual

   client account numbers, investment manager information and the UBS fees charged in each

   account. There would be no discernible business reason to print these reports.

          73.     Client-specific information about securities-backed loans, interest rates and fees

   charged in advisory accounts would be highly valuable to Defendants because it would enable

   them to seamlessly replicate key client account features at Morgan Stanley.

          74.     Defendants printed 770 separate documents in the final two weeks of their

   employment with UBS (between November 19 and December 4), amounting to 3,668 pages.




                                                     19
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 20 of 32




          75.     Since Financial Advisors were not taking in-person client meetings between

   November 19 and December 4, and were not presenting physical packets to clients and potential

   clients, there was no business reason to print 3,668 pages of UBS confidential and proprietary

   information.

   Defendants Simultaneously Resign from the UBS Boca Raton Branch and Immediately Begin
   Soliciting UBS Clients and Utilizing UBS Confidential Information

          76.     On Friday, December 4, 2020, at approximately 1:35 p.m., each Defendant

   abruptly and simultaneously resigned from UBS, by email without providing any prior notice.

   All were members of the same financial advisory team, led by Sean, which collectively managed

   approximately $1.79 billion in client assets that generated approximately $14.3 million in annual

   revenue.

          77.     Each Defendant sent UBS Branch Manager Michael Ludwig (“Ludwig”) and

   UBS Associate Director and Administrative Manager Marc Lundgren (“Lundgren”), identical

   resignation notices by email, which stated in part that they were resigning immediately and

   moving to Morgan Stanley, a direct competitor of UBS.

          78.     That same day, December 4, 2020, the Defendants all became employed by

   Morgan Stanley.

          79.     Upon information and belief, Defendants have received a transition deal from

   Morgan Stanley under which they will be paid in the range of $35-40 million total, including an

   initial payment to the team in excess of $20 million. Sean individually will receive, upon

   information and belief, more than $25 million over the life of the deal.

          80.     As discussed above, five of the six Defendants were subject to written agreements

   at the time of their separations from UBS prohibiting them from (a) soliciting clients and




                                                   20
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 21 of 32




   (b) possessing, disclosing, or using any confidential UBS client information. The sixth

   Defendant, Umphrey, was subject to a confidentiality agreement.

          81.     Notwithstanding these obligations, Defendants immediately began contacting the

   UBS clients they had serviced to solicit them on behalf of Morgan Stanley.

          82.     Upon information and belief, Defendants have used confidential UBS customer

   information to facilitate their communications with clients in person and by cell phone calls,

   texts, and emails.

          83.     Several clients that Defendants serviced while at UBS have already started to

   move their business to Morgan Stanley and have notified UBS that they already have been

   contacted by Sean, Adam, Raphan, Brandon, Buckley and their team at Morgan Stanley.

          84.     Immediately following Defendants’ resignations, the Boca Raton management

   team, including Lundgren, Ludwig, Assistant South Florida Market Head Julene Richards and

   Market Head Bob Covino, scrambled to reassign the investment accounts of approximately 468

   clients (many of whom maintain multiple accounts at UBS) formerly serviced by Defendants to

   other UBS financial advisors to retain and manage those accounts.

          85.     The process of reassigning clients to new Financial Advisors at the branch is labor

   intensive. While part of that process involved an automated tool that reassigned accounts

   randomly to other financial advisors in the Boca Raton office, a number of the client households

   serviced by Defendants required special accreditation and/or expertise, which meant UBS had to

   create a plan for identifying qualified and licensed advisors, matching clients with those advisors

   and helping the new advisors get up to speed on client risk profile and investment requirements

   as well as the specific products and services deployed in their portfolios.




                                                    21
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 22 of 32




          86.     The reassignment process continued throughout the weekend following

   Defendants’ resignations and is still not fully completed.

          87.     By Monday morning, December 7, 2020, (i.e. the first business day after

   Defendants resigned), UBS had already begun receiving electronic instructions from clients

   serviced by Defendants to transfer their accounts to Morgan Stanley via the Automated

   Customer Account Transfer Service system (“ACAT”).

          88.     In order to initiate an electronic account transfer via the ACAT system, clients

   must execute written account transfer paperwork authorizing the transfer.

          89.     By the end of day on December 7, UBS had received approximately 30 ACAT

   requests from clients formerly serviced by Defendants to transfer approximately $250 million in

   UBS client assets to Morgan Stanley.

          90.     The volume of ACAT transfer requests received on December 7th -- the first

   business day after Defendants resigned to join Morgan Stanley -- was unusual and surprising.

   Generally, UBS does not typically start receiving ACAT transfer requests that quickly following

   the departure of a financial advisor.

          91.     UBS has continued to receive a steady stream of ACAT transfer requests from

   clients formerly serviced by Defendants.

          92.     By the end of the day on Wednesday, December 9, 2020, UBS had received over

   100 hundred ACATS from clients serviced by Defendants, accounting for approximately $300

   million in UBS client assets.

          93.     While ACATS continued to hit the UBS Boca Raton system, the management

   team was continuing to work on the client reassignments, including opening new UBS accounts,

   getting the new UBS advisors access to client account information and reporting on the firm’s

   electronic systems. In many cases, the UBS Boca Raton branch was receiving ACAT transfer


                                                   22
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 23 of 32




   requests before the new UBS advisor even had a chance to review the portfolios and connect

   with the client.

           94.        On the morning of December 7, 2020, Lundgren received a call from a former

   client, who complained about management fees he had been charged over the past few years. On

   the call with Lundgren, the client said his mother and sister were also UBS clients, and he used

   an insider term that most clients are not familiar with: “relationship pricing.”

           95.        Sean had spoken to the client the previous Friday (i.e., the date Defendants

   resigned en masse). During the call, Sean promised to discount the client’s management fees if

   the client transferred his business to Morgan Stanley.

           96.        The following day, the same client called Lundgren back, this time with Adam

   Fetterman on the line, to tell Lundgren he was moving his business from UBS to Morgan

   Stanley.

           97.        Other similar client interactions occurred on December 7 and 8 that suggested to

   Lundgren that Defendants were actively soliciting UBS clients.

           98.        For example, on Monday December 7, Ludwig spoke with one UBS client who

   stated that she had been advised by Defendants sometime during the week of November 30

   through December 4, 2020, that the team was leaving UBS to join Morgan Stanley. The client

   further stated that she had already decided to transfer her accounts to Morgan Stanley.

           99.        On that same day, Ludwig contacted another client serviced by Defendants whose

   accounts Ludwig had helped facilitate moving to Defendants from another UBS financial advisor

   several years ago. That client told Ludwig that Sean contacted him last week about their move to

   Morgan Stanley and that he had already made the decision to transfer his accounts to Morgan

   Stanley.




                                                     23
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 24 of 32




          100.    On December 8, 2020, Seth Ripple, a Senior Vice President and Senior Portfolio

   Manager for UBS, emailed a client formerly serviced by Defendants that he had been reassigned

   to introduce himself, offer his services, and communicate the firm’s offer to reduce certain

   account fees as an incentive to continue to do business at UBS.

          101.    The client responded: “Sean Fetterman called me Friday and Leticia called

   yesterday. I think I am up to speed.”

          102.    The client submitted an ACAT transfer request later the same day.

          103.    In addition, as of December 8, 2020, an unusual number of UBS clients serviced

   by the Fetterman Team had recently closed out securities-backed loans (“SBLs”) associated with

   their UBS investment accounts. The SBLs are effectively credit lines secured by securities in

   their UBS accounts and it is common knowledge in the securities industry that accounts with

   open credit lines cannot be transferred via the ACAT system until the credit line is paid down

   and closed. The unusual number of SBLs closed out by clients in the weeks and months leading

   up to their resignation (including SBLs with zero balance) strongly suggests that Fetterman

   Team was executing the close-outs to make it easier to transfer those accounts to Morgan

   Stanley.

          104.    Of the approximately 40 accounts where there had been a recent payoff of an SBL

   securities, a number of those clients have already submitted ACATs to transfer those accounts to

   Morgan Stanley.

                               FIRST CLAIM FOR RELIEF
    (Breach of Contract – Non-Solicitation of Clients – Against Defendants Sean Fetterman,
         Adam Fetterman, David Raphan, Brandon Fetterman, and Leticia Buckley)

          105.    UBS repeats and realleges each and every allegation contained in Paragraphs 1

   through 104 of the Complaint as if fully set forth herein.




                                                   24
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 25 of 32




          106.    Each Agreement containing a non-solicitation covenant signed by Defendants

   Sean Fetterman, Adam Fetterman, David Raphan, Brandon Fetterman, and Leticia Buckley (“the

   Soliciting Defendants”) is valid and enforceable.

          107.    Each Soliciting Defendant violated his or her non-solicitation covenants, the

   provisions of which are set forth above, by soliciting, servicing and/or otherwise interfering with

   UBS’s relationships with its clients.

          108.    All of the Agreements were supported by adequate consideration, as set forth

   above, and contain reasonable post-employment restrictions that are necessary to protect UBS’s

   legitimate business interests.

          109.    UBS fully performed its obligations under the Agreements containing non-

   solicitation covenants.

          110.    As direct and proximate result of the Soliciting Defendants’ breaches of their non-

   solicitation agreements, UBS has suffered and will continue to suffer extensive irreparable

   injury, loss of goodwill, harm to its business, and other injury and damages for which there is no

   adequate remedy at law. UBS will continue to suffer this harm unless and until the Individual

   Defendants are restrained from their current conduct and are compelled to abide by the terms of

   their non-solicitation covenants.

          111.    As a direct and proximate result of the Individual Defendants’ breach of the Non-

   Solicitation covenants, UBS has suffered and will continue to suffer additional damages, which

   continue to accrue in the form of attorneys’ fees and costs related to this litigation, and lost

   business in an amount to be proven at trial.




                                                   25
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 26 of 32




                                SECOND CLAIM FOR RELIEF
            (Breach of Contract – Confidential Information – Against All Defendants)

          112.    UBS repeats and realleges each and every allegation contained in Paragraphs 1

   through 111 of the Complaint as if fully set forth herein.

          113.    Each agreement containing a confidentiality covenant signed by each Defendant

   is valid and enforceable.

          114.    Under the confidentiality covenants, Defendants are prohibited from directly or

   indirectly using, disseminating or disclosing UBS’s Confidential Information, as the term is

   defined in the agreements set forth above, except as required to carry out their duties as an

   employee of UBS.

          115.    Upon information and belief, each Defendant has used or disclosed, or threatens

   to use or disclose, UBS’s Confidential Information, in violation of his or her Confidentiality

   covenants.

          116.    UBS fully performed its obligations under the Agreements set forth above, which

   contain confidentiality covenants.

          117.    As direct and proximate result of Defendants’ breaches of the confidentiality

   covenants, UBS has suffered and will continue to suffer extensive irreparable injury, loss of

   goodwill, harm to its business, and other injury and damages for which there is no adequate

   remedy at law. UBS will continue to suffer this harm unless and until Defendants are restrained

   from their current conduct and are compelled to abide by the terms of the Confidentiality

   covenants.

          118.    As a direct and proximate result of Defendants’ breaches of their confidentiality

   covenants, UBS has suffered and will continue to suffer additional damages, which continue to

   accrue in the form of attorneys’ fees and costs related to this litigation.



                                                     26
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 27 of 32




                                     THIRD CLAIM FOR RELIEF
                          (Breach of Fiduciary Duties – Against All Defendants)

           119.       UBS repeats and realleges each and every allegation contained in Paragraphs 1

   through 118 of the Complaint as if fully set forth herein.

           120.       Each Defendant was employed by UBS in a position of trust and confidence.

           121.       By virtue of his or her position at UBS, each Defendant owed a fiduciary duty and

   a duty of loyalty to UBS both during and after his or her employment and was obligated not to

   divert UBS’s business in which it had a tangible expectancy, and not to subvert or

   misappropriate UBS’s Confidential Information.

           122.       Each Defendant breached his or her fiduciary duties owed to UBS by directly or

   indirectly soliciting and/or diverting UBS’s clients and business opportunities, in which it had a

   tangible expectancy, to Morgan Stanley, a direct competitor, and/or subverting or

   misappropriating UBS’s Confidential Information and Trade Secrets.

           123.       As a direct and proximate result of Defendants’ breaches of their fiduciary duties,

   UBS has suffered and will continue to suffer extensive irreparable injury, loss of goodwill, harm

   to its business, and other injury and damages for which there is no adequate remedy at law. UBS

   will continue to suffer this harm unless and until Defendants are restrained from taking further

   actions in breach of their fiduciary duties to UBS.

           124.       As a direct and proximate result of Defendants’ breaches of their duties of loyalty,

   UBS has suffered and will continue to suffer additional damages, which continue to accrue in the

   form of attorneys’ fees and costs related to this litigation, and lost business in an amount to be

   proven at trial.




                                                       27
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 28 of 32




          125.    Each Defendant committed his or her actions knowingly, willfully and in

   conscious disregard of UBS’s rights. Accordingly, UBS is entitled to recover actual and

   exemplary damages in an amount to be determined at trial.

                                FOURTH CLAIM FOR RELIEF
    (Tortious Interference with Existing and Prospective Business Relationships – Against All
                                           Defendants)

          126.    UBS repeats and realleges each and every allegation contained in Paragraphs 1

   through 125 of the Complaint as if fully set forth herein.

          127.    As a result of their employment with UBS, Defendants were intimately familiar

   with, and had detailed knowledge concerning, the business relationships that existed between

   UBS and certain clients.

          128.    The Defendants intentionally, with malice, and without privilege or justification,

   interfered with UBS’s business relationships with certain clients using unfair or improper means,

   and/or with the intent to interfere with such relationships.

          129.    UBS possesses a protectable interest in its contracts and relations with its clients,

   in that it has a reasonable expectation of their continued association with UBS.

          130.    Defendants’ conduct was undertaken with malice, or in knowing disregard of or

   indifference to, the rights and interests of UBS.

          131.    As a direct and proximate result of Defendants’ interference, jointly and severally,

   UBS suffered and will continue to suffer extensive irreparable injury, loss of goodwill, harm to

   its business, and other injury and damages for which there is no adequate remedy at law.

          132.    UBS will suffer this harm unless and until Defendants’ are restrained from their

   respective current and intended conduct.




                                                       28
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 29 of 32




            133.   As a direct and proximate result of Defendants’ interference, jointly and severally,

   UBS suffered and will continue to suffer damages, which continue to accrue in the form of

   attorneys’ fees and costs related to this litigation, and lost business in an amount to be proven at

   trial.

                                  FIFTH CLAIM FOR RELIEF
              (Misappropriation of Confidential Information - Against All Defendants)

            134.   UBS repeats and realleges each and every allegation contained in Paragraphs 1

   through 133 of the Complaint as if fully set forth herein.

            135.   As senior employees of UBS, each Defendant learned or had access to UBS’s

   Confidential Information.

            136.   Upon information and belief, each Defendant has used or disclosed, or threatens

   to use or disclose, UBS’s Confidential Information.

            137.   Upon information and belief, Defendants are presently misappropriating UBS’s

   Confidential Information, and using such information to the detriment of UBS.

            138.   As a direct and proximate result of Defendants’ conduct, jointly and severally,

   UBS has suffered and will continue to suffer extensive irreparable injury, loss of goodwill, harm

   to its business, and other injury and damages for which there is no adequate remedy at law. UBS

   will suffer this harm unless and until Defendants are restrained from their current and intended

   conduct.

                                    SIXTH CLAIM FOR RELIEF
                            (Unfair Competition - Against All Defendants)

            139.   UBS repeats and realleges each and every allegation contained in Paragraphs 1

   through 138 of the Complaint as if fully set forth herein.

            140.   Upon information and belief, Defendants engaged in unfair methods of

   competition in that they have unlawfully seized, appropriated and utilized unfair advantages in


                                                    29
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 30 of 32




   their competition with UBS from each Defendant’s breach of his or her non-solicitation and

   confidentiality Agreements; each Defendant’s breach of his or her fiduciary duties; and

   Defendants’ interference with UBS’s business, advantages and prospective economic relations

   and contracts, all of which are more fully set forth above.

           141.       As a direct and proximate result of Defendants’ conduct, jointly and severally,

   UBS has been damaged in that, by way of illustration and without limitation: (1) the name,

   reputation and goodwill of UBS has been damaged; (2) a direct competitor has secured UBS’s

   Confidential Information; (3) UBS has lost business, in an amount unable to be ascertained at

   this time; and (4) the damages suffered by UBS is expected to continue and multiply by reason

   of ongoing breaches by Defendants.

           142.       As a direct and proximate result of Defendants’ conduct, jointly and severally,

   UBS has suffered and will continue to suffer extensive irreparable injury, loss of goodwill, harm

   to their business, and other injury and damages for which there is no adequate remedy at law.

           143.       UBS will suffer this harm unless and until Defendants are restrained from their

   current and intended conduct.

           144.       As a direct and proximate result of Defendants’ unlawful competition, jointly and

   severally, UBS has suffered and will continue to suffer damages, which continue to accrue in the

   form of attorneys’ fees and costs related to this litigation, and lost business in an amount to be

   proven at trial.

                      WHEREFORE, UBS demands judgment for preliminary injunctive relief,

   pending FINRA arbitration, as follows:

           A.         Enjoining and restraining Defendants, and any person or entity acting in concert

   with them or under their supervision, through December 4, 2021, and as extended during any




                                                     30
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 31 of 32




   period that Defendants have breached their obligations to UBS, from directly or indirectly

   soliciting or influencing any of UBS’s clients or client relationships that each Defendant either

   performed work for, supervised or actively solicited work from during the twelve months prior to

   the date on which each Defendant resigned their UBS employment;

          B.      Enjoining and restraining Defendants, and any person or entity acting in concert

   with them or under their supervision, from possessing, using, disclosing or disseminating UBS’s

   Confidential Information;

          C.      Enjoining Defendants, and any person or entity acting in concert with them or

   under their supervision, from any other actions in violation of any Individual Defendant’s

   contractual obligations or fiduciary duties owed to UBS;

          D.      Awarding compensatory damages and interest to UBS in an amount to be

   determined by a panel of FINRA arbitrators;

          E.      Awarding exemplary and punitive damages in an amount to be determined by a

   panel of FINRA arbitrators; and

          F.      Granting UBS its costs and disbursements incurred in connection with this

   litigation, including attorneys’ fees, together with such other further relief as the Court may deem

   just and proper.

   Dated: December 10, 2020.                     Respectfully submitted,

                                                 /s/ Sherril M. Colombo .
                                                 Sherril M. Colombo
                                                 LITTLER MENDELSON, P.C.
                                                 Wells Fargo Center
                                                 333 SE Second Avenue, Suite 2700
                                                 Miami, FL 33131
                                                 (305) 400-7500
                                                 scolombo@littler.com




                                                   31
Case 9:20-cv-82256-XXXX Document 1 Entered on FLSD Docket 12/11/2020 Page 32 of 32




                                      Shawn Matthew Clark
                                      LITTLER MENDELSON, P.C.
                                      900 Third Avenue
                                      New York, NY 10022
                                      (212) 583-9600
                                      SMClark@littler.com

                                      Attorneys for Plaintiff




                                        32
